        Case 3:20-cv-01713-MPS Document 1 Filed 11/16/20 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTIG~T               y ~ .Ji
                                                                M:3!
                                                                 ::ELLI
                                                                 ·=I~=::
                                                                01-'-
                                                                C"~ c,:,

                                                                '"'r.og;;,-,,
                                                                0(·,


                                                                .,. -i   d·1
       V.                                             Case No       ~ u~
                                                                ,· (robe supplied by the Court)
Bt:3o ?> D~ :)Corn\ -\l.f'f\\ ~ lie,
                      Defendant( s ).

                 COMPLAINT FOR EMPLOYMENT DISCRIMINATION


1.     Plaintiff resides at the following location:    C\'-:, t\l o\'i o<:__'fOJ:'. f\je_.


2.     Defendant(s) reside(s) at the following location [Attach additional sheets if more

space is required]:   ~\7 ~ Y \ Qru\                  £.d   I    OronrJQ;       J0.,T   6'2L1U




3.     This action is brought pursuant to [Check all spaces that apply to the type of

claim(s) you wish to assert against the Defendant(s)]:

[1'   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et
      seq., for employment discrimination on the basis of race, color, religion, sex, or
      national origin. Jurisdiction is specifically conferred on this Court by 42 U.S.C. §
      2000e-5(f). Equitable and other relief is sought under 42 U.S.C. § 2000e-5(g)
      and the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

D     Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621,
      et seq., for employment discrimination based upon age. Jurisdiction is alleged
      pursuant to 28 U.S.C. §§ 1331, 1337, and/or 1343. Equitable and other relief is
      sought under 29 U.S.C. §§ 626(b) and (c) or §§ 633a(b) and (c).

      My Year of Birth is: _ _ _ _ _ __
        Case 3:20-cv-01713-MPS Document 1 Filed 11/16/20 Page 2 of 8




D      Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., for
       employment discrimination on the basis of a disability against an employer which
       constitutes a program or activity receiving Federal financial assistance.
       Jurisdiction is asserted under 28 U.S.C. §§ 1331, 1337 and/or 1343. Equitable
       and other relief is sought under 29 U.S.C. § 794a.

D      Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et
       seq., for employment discrimination on the basis of a disability against a private
       employer. Jurisdiction is specifically conferred on this Court by 42 U.S.C.§
       2000e-5(f). See 42 U.S.C. § 12117(a). Equitable and other relief is sought
       pursuant to 42 U.S.C. § 2000e-5(g). td.

4.     The acts complained of in this suit concern [Check all spaces that are applicable

to your claim(s)]:



       (A)   •       Failure to hire me. I was refused a job on the following date(s): __



       (B)           Termination of my employment. I was terminated from my

                     employment on the following date: ~-«~> f 21)   !Zt,\ q
       (C)    •      Failure to promote me. I was refused a promotion on the following

                     date(s): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.


       (D)   ~       Other acts as specified below: _ _ _ _ _ _ _ _ _ _ _ __


~ ' C\'\!\ ()'\ , r\~~ n            \,"! CX':\ er,,~, ns::xro:Y \\.:£\»Cf5~jY:Qrrl1   Cn':\t:l
\;0tc <nSfi\"1\ \t:s:s:f:\vcC~:; t Y\




                                             2
            Case 3:20-cv-01713-MPS Document 1 Filed 11/16/20 Page 3 of 8




 5.          The conduct of the Defendant(s) was discriminatory because it was based upon:

 race   .}l( color [CJ, religion [CJ, sex [CJ, age [q, national origin A or disability lQ.   [Please

 check all applicable bases for your claim of discrimination and explain further, if

  necessary]:
                    --------------------------




 6.         The facts surrounding my claim of employment discrimination are as follows




7.         The approximate number of persons who are employed by the Defendant

employer I am suing is:              qD          Cn   f/2e_i)ri:[11Cje cf   lou:1:h0rJ"')
8.          The alleged discrimination occurred on or about the following date(s) or time

                 j_                          --_/_i_u_._6_:;;_-r_()_)_9_________
period: _ _ 6-"-i1_/J_=..;.fi--=D'---'-l-=6_.-




                                                            3
          Case 3:20-cv-01713-MPS Document 1 Filed 11/16/20 Page 4 of 8
 Monroe


 11/13/2020

                       United States District Court District of Connecticut




Blue Elizabeth Monroe
        Plaintiff
           V.
Bob's Discount Furniture LLC,
       Defendant(s).




The Facts surrounding my claim of employment discrimination are as follows:

 I, The plaintiff Blue Monroe, Is an African American female. I worked for Bob's Discount
Furniture LLC. in the Orange, CT location from January 30, 2017- August 21, 2019 (2yrs 7mos). I
started as an Office Associate. January 22,2018, as an Office Associate, I put in a request to
advance into fulltime sales via email, to five managers. Immediately after management was
aware of my request, I experienced a change in behavior from management and incidents of
discrimination, harassment, hostile work environment, which was severe and pervasive, which
a reasonable person would consider intimidating, hostile, and abusive.

     1. After January 2018, my direct supervisor Kathlyn Greenhill, intentionally moved the
         other office associate's chairs, leaving me sitting alone. This would happen when I would
         come back from my lunch.
         A. Management that would handle orders, suddenly would not give me work
         assignments.
         8. Managers did not inform me of new company procedures.
         C. Managers did not introduce me to new hires or have me interact with them.
2. February 3, 2018, Store Mgr. Janet Manfield called me in the office with another manager
and informed me I had to now notify managers when I was going on break, when there was no
such policy implemented before I asked for a Sales position.
3. June 14, 2018, Manager Jennifer Hertz called me in the office to reprimand me about not
opening a door for a customer, while I was exiting the building for a lunch break.
4. June 27, 2018, I called a UFCW Union meeting to discuss the mistreatment and disrespectful
conduct I've been experiencing from management since I requested a sales position.
5. July 12, 2018, I left work early due to emotional distress. I noted in work comments it was
due to coworker and Mgr. Hertz.
6. July 24, 2018, I made a complaint regarding an aggressive coworker to management and they
refused to follow management policy and procedures for workplace violence. HR. scheduled a
        Case 3:20-cv-01713-MPS Document 1 Filed 11/16/20 Page 5 of 8




9.         I filed charges with the:

       W'       Equal Employment Opportunity Commission

       D        Connecticut Commission on Human Rights and Opportunities

10.     The Equal Employment Opportunity Commission issued a Notice of Right to Sue

letter (copy attached), which I received on or about the following date: ~) 2Dj 2Ci2 ()

[NOTE: If you filed charges with the EEOC or the CHRO, you MUST attach a copy of

the Notice of Right to Sue letter for this Court to consider your claim(s). Failure to do so

may result in delaying consideration of your claim(s).]

11.       The EEOC or the CHRO determined that there was no probable cause to believe

that discrimination occurred. My reasons for questioning that determination are as

follows [Attach additional sheets, if necessary]: _ _ _ _ _ _ _ _ _ _ _ _ _ __




12.    If relief is not granted, I will be irreparably denied rights secured under the law(s)

referred to in Item Number 3, above.

13.    WHEREFORE, Plaintiff(s) pray(s) that: The Court grant such relief as may be

deemed appropriate, including [NOTE: While all of the forms of relief listed below may

not be available in a particular action, you should place a check next to each form of

relief you seek.):

       •        Injunctive orders (specify the type of injunctive relief sought): _ _ _ __



      •         Backpay;

                                              4
         Case 3:20-cv-01713-MPS Document 1 Filed 11/16/20 Page 6 of 8



        •      Reinstatement to my former position;

        •      Monetary damages (specify the type(s) of monetary damages sought): _



               Other (specify the nature of any additional relief sought, not otherwise

               provided for onthi;i)orm):    Ui\11~' , i ~          rd 1d    {lr\c:1/
  {)U{\tHt/
  I
                dt{JY)tlqu ·~g
                            .
                               () lJ// rrv
               AND costs and attorneys' fees.

                                          JURY DEMAND

        I hereby       DoN/          DO NOT    O   demand a trial by jury.
                                                     Ar-" //1
                                                   ,~/_aJe,,
Original signature of attorney (if any)            Plamtiff's Original Signature


c::: ;: : :; :,: :::::
( )
Attorney's telephone                               Plaintiff's telephone


Email address if available




                                              5
         Case 3:20-cv-01713-MPS Document 1 Filed 11/16/20 Page 7 of 8



                  DECLARATION UNDER PENAL TY OF PERJURY

       The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above action, that he/she has read the above complaint and that the information
contained in the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at      ~::.ki 'll t'!J,RD
                      (location)



(Rev. 3/23/16)




                                            6
        Case 3:20-cv-01713-MPS Document 1 Filed 11/16/20 Page 8 of 8



               U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                          Boston Area Office
                                                                                                       JFK Federal Building
                                                                                       15 New Sudbury Street, Room 475
                                                                                                Boston, MA 02203-0506
                                                                              Intake lnfurmalion Group: (800) 669-4000
                                                                         Intake Jnfunnation Group lTY: (800) 669-6820
                                                                                     Boston Direct Dial: (617) 565-4805
                                                                                                   FAX (617) 565-3196
                                                                                                  Website: www.eeoc.g_gy
 August 17, 2020


 Blue E. Monroe
 1 Brewery Square, Apt. Tl 06
 New Haven. CT 06513


- Re:   Monroe v. Bob's Discount Furniture,   LLC
        EEOC Charge No. 523-2020-00914


 Dear Ms. Monroe:

 The Equal Employment Opportunity Commission (hereinafter referred to as the "Commission") has
reviewed the above-referenced charge according to our charge prioritization procedures. These
procedures, which are based on a reallocation of the Commission's staff resources, apply to all open
charges in our inventory and call for us to focus our limited resources on those cases that are most likely
to result in findings of violations of the laws we enforce.

ln accordance with these procedures, we have examined your charge based upon the information and
evidence you submitted. You allege you were subjected to employment discrimination because of your
race and retaliation. in violation of Title VII of the Civil Rights Act of 1964, as amended.

Based upon this analysis the Commission is unable to conclude that the information establishes a
violation of Federal law on the part of Respondent. This does not certify that Respondent is in
compliance with the statutes. No finding is made as to any other issue that might be construed as having
been raised by this charge.

The Commission's processing of this charge has been concluded. Included with this letter is your Notice
of Dismissal and Right to Sue. Following this dismissal, you may only pursue this matter by filing suit
against the Respondent named in the charge within 90 days of receipt of said notice. Otherwise, your
right to sue will be lost.

lf you have any questions, please contact Anthony M. Pino, Jr., Enforcement Supervisor, at 1-617-565-
3192, Monday to Friday, during normal business hours.



                                                                  Sincerely,


                                                                  Jinny L Miranda$$~- - - - .   'For
                                                                  Kenneth An, JD
                                                                  Director
                                                                  Boston Area Office
